Exhibit 99.1 3756 Central Avenue Riverside, CA 92506 (951) 686-6060 PROVIDENT FINANCIAL HOLDINGS REPORTS SECOND QUARTER OF FISCAL 2016 EARNINGS Riverside, Calif. – January 26, 2016 – Provident Financial Holdings, Inc. (“Company”), NASDAQ GS: PROV, the holding company for Provident Savings Bank, F.S.B. (“Bank”), today announced second quarter earnings for the fiscal year ending June 30, 2016. For the quarter ended December 31, 2015, the Company reported net income of $982,000, or $0.11 per diluted share (on 8.60 million average diluted shares outstanding), down from net income of $2.33 million, or $0.25 per diluted share (on 9.24 million average diluted shares outstanding), in the comparable period a year ago.The decrease in net income for the second quarter of fiscal 2016 was primarily attributable to decreases in net interest income and non-interest income, partly offset by a decrease in the provision for income taxes, compared to the same period one year ago. “Mortgage banking fundamentals deteriorated this quarter which resulted in the decline in net income.Rising mortgage interest rates negatively impacted loan originations while loan sale margins also declined during the current quarter.The volatility associated with the mortgage banking business is not unusual and we have successfully responded to similar volatility in the past,” said Craig G. Blunden, Chairman and Chief Executive Officer of the Company.“We are encouraged by the results in our community banking business.The growth in loans held for investment was realized as a Page 1 of 19 result of stronger loan originations and purchases; we continue to increase core deposits and reduce certificates of deposits, improving our funding composition; and asset quality remains sound,” he concluded. Return on average assets for the second quarter of fiscal 2016 decreased to 0.34 percent from 0.84 percent for the same period of fiscal 2015 while return on average stockholders’ equity for the second quarter of fiscal 2016 decreased to 2.83 percent from 6.42 percent for the comparable period of fiscal 2015. On a sequential quarter basis, the second quarter of fiscal 2016 net income reflects a $1.46 million, or 60 percent, decrease from net income of $2.44 million in the first quarter of fiscal 2016.The decrease in net income in the second quarter of fiscal 2016 compared to the first quarter of fiscal 2016 was primarily attributable to a decrease of $477,000 in net interest income and a decrease of $2.85 million in non-interest income, partly offset by an increase of $324,000 in the recovery from the allowance for loan losses, a decrease of $501,000 in non-interest expense and a decrease of $1.04 million in the provision for income taxes.Diluted earnings per share for the second quarter of fiscal 2016 were $0.11 per share, down 61 percent, from the $0.28 per share during the first quarter of fiscal 2016.Return on average assets decreased to 0.34 percent for the second quarter of fiscal 2016 from 0.83 percent in the first quarter of fiscal 2016; and return on average stockholders’ equity for the second quarter of fiscal 2016 was 2.83 percent, compared to 6.96 percent for the first quarter of fiscal 2016. For the six months ended December 31, 2015, net income decreased $1.29 million, or 27 percent, to $3.43 million from $4.72 million in the comparable period ended December 31, 2014; and diluted earnings per share for the six months ended Page 2 of 19 December 31, 2015 decreased $0.11, or 22 percent, to $0.39 from $0.50 for the comparable six month period last year. Net interest income decreased $521,000, or six percent, to $7.59 million in the second quarter of fiscal 2016 from $8.11 million for the same quarter of fiscal 2015, attributable to a decrease in the net interest margin, partly offset by a higher average earning assets balance. The net interest margin during the second quarter of fiscal 2016 decreased 33 basis points to 2.68 percent from 3.01 percent in the same quarter last year.The decrease was primarily due to the decrease in the average yield of interest-earning assets and the increase in the average cost of interest-bearing liabilities.The average yield of interest-earning assets decreased by 28 basis points to 3.31 percent in the second quarter of fiscal 2016 from 3.59 percent in the same quarter last year, while the average cost of liabilities increased by four basis points to 0.69 percent in the second quarter of fiscal 2016 from 0.65 percent in the same quarter last year. The average balance of loans outstanding, including loans held for sale, decreased by $11.5 million, or one percent, to $922.7 million in the second quarter of fiscal 2016 from $934.2 million in the same quarter of fiscal 2015, primarily due to a decrease in average loans held for sale attributable to lower mortgage banking activity, partly offset by an increase in average loans held for investment, primarily in multi-family loans.The average yield on loans receivable decreased by 12 basis points to 3.89 percent in the second quarter of fiscal 2016 from an average yield of 4.01 percent in the same quarter of fiscal 2015.The decrease in the average loan yield was primarily attributable to payoffs of loans which had a higher yield than the average yield of loans held for investment and a lower average yield on loans held for sale.The average balance of loans held for sale Page 3 of 19 in the second quarter of fiscal 2016 was $120.4 million with an average yield of 3.81 percent as compared to $143.5 million with an average yield of 3.93 percent in the same quarter of fiscal 2015.Loans originated and purchased for investment in the second quarter of fiscal 2016 totaled $52.4 million, consisting primarily of multi-family and single-family loans.The outstanding balance of “preferred loans” (multi-family, commercial real estate, construction and commercial business loans) increased by $21.2 million to $474.6 million at December 31, 2015 from $453.4 million at June 30, 2015.The percentage of preferred loans to total loans held for investment at December 31, 2015 increased to 58 percent from 55 percent at June 30, 2015.Loan principal payments received in the second quarter of fiscal 2016 were $37.7 million, compared to $43.0 million in the same quarter of fiscal 2015. The average balance of investment securities decreased by $735,000, or four percent, to $15.6 million in the second quarter of fiscal 2016 from $16.3 million in the same quarter of fiscal 2015.The decrease was attributable to principal payments received on mortgage-backed securities during the last 12 months, partly offset by mortgage-backed security purchases in December 2015.The average yield on investment securities increased six basis points to 1.82 percent in the second quarter of fiscal 2016 from 1.76 percent for the same quarter of fiscal 2015.The increase in the average yield was primarily attributable to the repricing of adjustable rate mortgage-backed securities. In the second quarter of fiscal 2016, the Federal Home Loan Bank (“FHLB”) – San Francisco distributed a $179,000 cash dividend to the Bank, up from the $132,000 cash dividend received by the Bank in the same quarter last year. Page 4 of 19 The average balance of the Company’s interest-earning deposits, primarily cash with the Federal Reserve Bank of San Francisco, increased $65.6 million, or 55 percent, to $185.1 million in the second quarter of fiscal 2016 from $119.5 million in the same quarter of fiscal 2015.The increase in interest-earning deposits was primarily due to temporarily investing excess cash from ongoing business activities in short-term, highly liquid instruments as part of the Company’s interest rate risk management strategy.The average yield earned on interest-earning deposits in the second quarter of fiscal 2016 was 0.28 percent, up from 0.25 percent from the same quarter of fiscal 2015 but significantly lower than the yield that could have been earned if the excess liquidity was deployed in loans or investment securities. Average deposits increased $13.3 million, or one percent, to $921.4 million in the second quarter of fiscal 2016 from $908.1 million in the same quarter of fiscal 2015.The average cost of deposits decreased by five basis points to 0.48 percent in the second quarter of fiscal 2016 from 0.53 percent in the same quarter last year, primarily due to higher cost time deposits repricing to lower current market interest rates and a lower percentage of time deposits to the total deposit balance.Transaction account balances or “core deposits” increased $17.7 million, or three percent, to $596.1 million at December 31, 2015 from $578.4 million at June 30, 2015, while time deposits decreased $24.1 million, or seven percent, to $321.6 million at December 31, 2015 from $345.7 million at June 30, 2015, consistent with the Bank’s strategy to decrease the percentage of time deposits in its deposit base and to increase the percentage of lower cost checking and savings accounts. Page 5 of 19 The average balance of borrowings, which consisted of FHLB – San Francisco advances, increased $49.9 million, or 121 percent, to $91.3 million and the average cost of advances decreased 41 basis points to 2.81 percent in the second quarter of fiscal 2016, compared to an average balance of $41.4 million and an average cost of 3.22 percent in the same quarter of fiscal 2015.The increase in borrowings was primarily attributable to newly acquired long-term advances during the second half of fiscal 2015 to protect against rising interest rates. During the second quarter of fiscal 2016, the Company recorded a recovery from the allowance for loan losses of $362,000 compared to the recovery of $354,000 recorded during the same period of fiscal 2015 and the $38,000 recovery recorded in the first quarter of fiscal 2016 (sequential quarter). Non-performing assets, with underlying collateral primarily located in California, increased to $17.1 million, or 1.47 percent of total assets, at December 31, 2015, compared to $16.3 million, or 1.39 percent of total assets, at June 30, 2015.Non-performing loans at December 31, 2015 decreased $1.8 million or 13 percent since June 30, 2015 to $12.2 million and were primarily comprised of 38 single-family loans ($10.1 million); three multi-family loans ($2.0 million); and one commercial business loan ($80,000).Real estate owned acquired in the settlement of loans at December 31, 2015 increased $2.5 million, or 104 percent, to $4.9 million (six properties) from $2.4 million (three properties) at June 30, 2015.The real estate owned at December 31, 2015 was comprised of one commercial real estate property ($782,000) and five single-family real estate properties ($4.1 million). Page 6 of 19 Net recoveries for the quarter ended December 31, 2015 were $96,000 or 0.04 percent (annualized) of average loans receivable, compared to net recoveries of $159,000 or 0.07 percent (annualized) of average loans receivable for the quarter ended December 31, 2014 and net recoveries of $348,000 or 0.14 percent (annualized) of average loans receivable for the quarter ended September 30, 2015 (sequential quarter). Classified assets at December 31, 2015 were $26.0 million, comprised of $6.0 million of loans in the special mention category, $15.1 million of loans in the substandard category and $4.9 million in real estate owned.Classified assets at June 30, 2015 were $31.1 million, comprised of $8.2 million of loans in the special mention category, $20.5 million of loans in the substandard category and $2.4 million in real estate owned. For the quarter ended December 31, 2015, no loans were restructured from their original terms or newly classified as a restructured loan.As of December 31, 2015, the outstanding balance of restructured loans that have not returned to their original promissory note terms was $4.8 million: one loan was classified as special mention ($666,000, on accrual status); and 11 loans were classified as substandard ($4.1 million, all are on non-accrual status).As of December 31, 2015, $2.4 million, or 50 percent, of restructured loans were current with respect to their modified payment terms. The allowance for loan losses was $8.8 million at December 31, 2015, or 1.07 percent of gross loans held for investment, compared to $8.7 million at June 30, 2015, or 1.06 percent of gross loans held for investment.Management believes that, based on currently available information, the allowance for loan losses is sufficient to absorb potential losses inherent in loans held for investment at December 31, 2015. Page 7 of 19 Non-interest income decreased by $1.90 million, or 20 percent, to $7.60 million in the second quarter of fiscal 2016 from $9.50 million in the same period of fiscal 2015, primarily as a result of a $2.00 million decrease in the gain on sale of loans.On a sequential quarter basis, non-interest income decreased $2.85 million, or 27 percent, primarily as a result of a decrease in the gain on sale of loans. The gain on sale of loans decreased to $6.04 million for the quarter ended December 31, 2015 from $8.04 million in the comparable quarter last year, reflecting the impact of a lower loan sale volume.Total loan sale volume, which includes the net change in commitments to extend credit on loans to be held for sale, was $432.4 million in the quarter ended December 31, 2015, down $135.2 million, or 24 percent, from $567.6 million in the comparable quarter last year.The average loan sale margin for mortgage banking was 140 basis points for the quarter ended December 31, 2015, unchanged from the same quarter last year but down 25 basis points from 165 basis points in the first quarter of fiscal 2016 (sequential quarter).The gain on sale of loans includes an unfavorable fair-value adjustment on loans held for sale and derivative financial instruments (commitments to extend credit, commitments to sell loans, commitments to sell mortgage-backed securities, and option contracts) that amounted to a net loss of $1.81 million in the second quarter of fiscal 2016, compared to a favorable fair-value adjustment that amounted to a net gain of $1.60 million in the same period last year. In the second quarter of fiscal 2016, a total of $472.5 million of loans were originated and purchased for sale, 16 percent lower than the $565.7 million for the same period last year, and 13 percent lower than the $540.3 million during the first quarter of Page 8 of 19 fiscal 2016 (sequential quarter).The loan origination volume has decreased from the previous year because increased mortgage interest rates have reduced refinance activity.Total loans sold during the quarter ended December 31, 2015 were $458.4 million, 12 percent, lower than the $519.9 million sold during the same quarter last year, and 24 percent lower than the $601.0 million sold during the first quarter of fiscal 2016 (sequential quarter).Total loan originations (including loans originated and purchased for investment and loans originated and purchased for sale) were $524.9 million in the second quarter of fiscal 2016, a decrease of 15 percent from $616.1 million in the same quarter of fiscal 2015, and nine percent lower than the $575.5 million in the first quarter of fiscal 2016 (sequential quarter). The sale and operations of real estate owned acquired in the settlement of loans resulted in a net gain of $35,000 in the second quarter of fiscal 2016, compared to a net loss of $51,000 in the comparable period last year.One real estate owned property was sold in the quarter ended December 31, 2015 compared to two real estate owned properties sold in the same quarter last year.Four real estate owned properties were acquired in the settlement of loans during the second quarter of fiscal 2016, the same number of properties acquired in the comparable period last year.As of December 31, 2015, the real estate owned balance was $4.9 million (six properties), compared to $2.4 million (three properties) at June 30, 2015. Non-interest expenses decreased slightly to $13.86 million in the second quarter of fiscal 2016 from $13.91 million in the same quarter last year.The decrease was a result of lower professional, sales and marketing, and other operating expenses partly Page 9 of 19 offset by nominal increases in salaries and employee benefits, premises and occupancy, equipment and deposit insurance premiums and regulatory assessments expenses. The Company’s efficiency ratio deteriorated to 91 percent in the second quarter of fiscal 2016 from 79 percent in the second quarter of fiscal 2015.The increase in the efficiency ratio was primarily the result of the decreases in net interest income and non-interest income. The Company’s provision for income taxes was $708,000 for the second quarter of fiscal 2016, a decrease of $1.01 million or 59 percent, from $1.72 million in the same quarter last year, as a result of the decrease in income before taxes.The effective income tax rate for the quarter ended December 31, 2015 was 41.9 percent as compared to 42.5 percent in the same quarter last year.The Company believes that the tax provision recorded in the second quarter of fiscal 2016 reflects its current income tax obligations. The Company repurchased 90,955 shares of its common stock during the quarter ended December 31, 2015 at an average cost of $17.97 per share.As of December 31, 2015, a total of 388,551 shares or 90 percent of the shares authorized in the April 2015 stock repurchase plan have been purchased, leaving 42,100 shares available for future purchases from the April 2015 plan and 421,633 shares available for future purchases from the October 2015 plan. The Bank currently operates 15 retail/business banking offices in Riverside County and San Bernardino County (Inland Empire).Provident Bank Mortgage operates two wholesale loan production offices and 13 retail loan production offices located throughout California.On December 21, 2015, the Company announced that the Bank has filed a notice with the Office of the Comptroller of the Currency that the Bank Page 10 of 19 intends to close its Iris Plaza Branch in Moreno Valley, California on or about March 31, 2016 and that the Bank will transfer all customer relationships to its Moreno Valley Heacock Branch. The Company will host a conference call for institutional investors and bank analysts on Wednesday, January 27, 2016 at 9:00 a.m. (Pacific) to discuss its financial results.The conference call can be accessed by dialing 1-800-230-1093 and requesting the Provident Financial Holdings Earnings Release Conference Call.An audio replay of the conference call will be available through Wednesday, February 3, 2016by dialing 1-800-475-6701 and referencing access code number 384428. For more financial information about the Company please visit the website at www.myprovident.com and click on the “Investor Relations” section. Safe-Harbor Statement This press release contains statements that the Company believes are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These statements relate to the Company’s financial condition, liquidity, results of operations, plans, objectives, future performance or business. You should not place undue reliance on these statements, as they are subject to risks and uncertainties. When considering these forward-looking statements, you should keep in mind these risks and uncertainties, as well as any cautionary statements the Company may make. Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to the Company. There are a number of important factors that could cause future results to differ materially from historical performance and these forward-looking statements. Factors which could cause actual results to differ materially from the results anticipated or implied by our forward-looking statements include, but are not limitedto increased competitive pressures; changes in the interest rate environment; secondary market conditions for loans and our ability to sell loans in the secondary market; changes in general economic conditions and conditions within the securities markets; legislative and regulatory changes; and other factors described in the Company’s latest Annual Report on Form 10-K and Quarterly Reports on Form 10-Q and other filings with the Securities and Exchange Commission-which are available on our website at www.myprovident.com and on the SEC’s website at www.sec.gov. We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements whether as a result of new information, future events or otherwise. These risks could cause our actual results for fiscal 2016 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of us and could negatively affect our operating and stock price performance. Contacts: Craig G. Blunden Donavon P. Ternes Chairman and President, Chief Operating Officer, Chief Executive Officer and Chief Financial Officer Page 11 of 19 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Financial Condition (Unaudited –In Thousands, Except Share Information) December 31, September 30, June 30, Assets Cash and cash equivalents $ $ $ Investment securities – held to maturity, at cost Investment securities - available for sale, at fair value Loans held for investment, net of allowance for loan losses of $8,768; $9,034 and $8,724, respectively; includes $4,210, $4,036 and $4,518 at fair value, respectively 813,888 805,686 814,234 Loans held for sale, at fair value Accrued interest receivable Real estate owned, net FHLB – San Francisco stock Premises and equipment, net Prepaid expenses and other assets Total assets $ $ $ Liabilities and Stockholders’ Equity Liabilities: Non interest-bearing deposits $ $ $ Interest-bearing deposits Total deposits Borrowings Accounts payable, accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value (2,000,000 shares authorized; none issued and outstanding) - - - Common stock, $.01 par value (40,000,000 shares authorized; 17,786,865; 17,779,865 and 17,766,865 shares issued, respectively; 8,345,723; 8,429,678 and 8,634,607 shares outstanding, respectively) Additional paid-in capital Retained earnings Treasury stock at cost (9,441,142; 9,350,187 and 9,132,258 shares, respectively) (141,753 ) (140,119 ) (136,470 ) Accumulated other comprehensive income, net of tax Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ Page 12 of 19 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Operations (Unaudited - In Thousands, Except Earnings Per Share) Quarter Ended December 31, Six Months Ended December 31, Interest income: Loans receivable, net $ Investment securities 71 72 FHLB – San Francisco stock Interest-earning deposits 76 Total interest income Interest expense: Checking and money market deposits Savings deposits Time deposits Borrowings Total interest expense Net interest income Recovery from the allowance for loan losses (362 ) (354 ) (400 ) (1,172 ) Net interest income, afterrecovery from the allowance for loan losses Non-interest income: Loan servicing and other fees Gain on sale of loans, net Deposit account fees Gain (loss) on sale and operations of real estate owned acquired in the settlement of loans 35 (51 ) (70 ) Card and processing fees Other Total non-interest income Non-interest expense: Salaries and employee benefits Premises and occupancy Equipment Professional expenses Sales and marketing expenses Deposit insurance premiums and regulatory assessments Other Total non-interest expense Income before taxes Provision for income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Cash dividends per share $ Page 13 of 19 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Operations – Sequential Quarter (Unaudited – In Thousands, Except Share Information) Quarter Ended December 31, September 30, Interest income: Loans receivable, net $ $ Investment securities 71 67 FHLB – San Francisco stock Interest-earning deposits Total interest income Interest expense: Checking and money market deposits Savings deposits Time deposits Borrowings Total interest expense Net interest income Recovery from the allowance for loan losses (362 ) (38 ) Net interest income, after recovery from the allowance for loan losses Non-interest income: Loan servicing and other fees Gain on sale of loans, net Deposit account fees Gain on sale and operations of real estate owned acquired in the settlement of loans, net 35 Card and processing fees Other Total non-interest income Non-interest expense: Salaries and employee benefits Premises and occupancy Equipment Professional expenses Sales and marketing expenses Deposit insurance premiums and regulatory assessments Other Total non-interest expense Income before taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Cash dividends per share $ $ Page14 of 19 PROVIDENT FINANCIAL HOLDINGS, INC. Financial Highlights (Unaudited - Dollars in Thousands, Except Share Information ) Quarter Ended December 31, Six Months Ended December 31, SELECTED FINANCIAL RATIOS: Return on average assets % Return on average stockholders’ equity % Stockholders’ equity to total assets % Net interest spread % Net interest margin % Efficiency ratio % Average interest-earning assets to average interest-bearing liabilities % SELECTED FINANCIAL DATA: Basic earnings per share $ Diluted earnings per share $ Book value per share $ Shares used for basic EPS computation Shares used for diluted EPS computation Total shares issued and outstanding LOANS ORIGINATED AND PURCHASED FOR SALE: Retail originations $ Wholesale originations and purchases Total loans originated and purchased for sale $ LOANS SOLD: Servicing released $ Servicing retained Total loans sold $ As of As of As of As of As of 12/31/15 09/30/15 06/30/15 03/31/15 12/31/14 ASSET QUALITY RATIOS AND DELINQUENT LOANS: Recourse reserve for loans sold $ Allowance for loan losses $ Non-performing loans to loans held for investment, net % Non-performing assets to total assets % Allowance for loan losses to gross non- performing loans % Allowance for loan losses to gross loans held for investment % Net recoveries to average loans receivable (annualized) )% )% )% )% )% Non-performing loans $ Loans 30 to 89 days delinquent $ Page 15 of 19 PROVIDENT FINANCIAL HOLDINGS, INC. Financial Highlights (Unaudited - Dollars in Thousands) Quarter Ended Quarter Ended Quarter Ended Quarter Ended Quarter Ended 12/31/15 09/30/15 06/30/15 03/31/15 12/31/14 Recourse provision (recovery) for loans sold $
